Opinion issued March 4, 2014.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00854-CR
                            ———————————
                    IN RE ALONZO A. SEAY, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Alonzo A. Seay, Jr., an inmate proceeding pro se, has filed a

petition for writ of mandamus, complaining that respondent, an assistant United

States Attorney,1 refuses to respond to a criminal complaint in which relator


1
      The petition identifies the respondent as Jose Angel Moreno, an assistant United
      States Attorney. Relator’s certificate of service does not show that he served
      respondent with a copy of the petition. The petition, therefore, does not meet the
      requirements of the Texas Rules of Appellate Procedure because it does not certify
      that a copy was served on respondent. See TEX. R. APP. P. 9.5, 52.7(c).
alleges violations of the Texas Penal Code. Relator requests issuance of a writ of

mandamus to compel respondent to respond and to prosecute the criminal

complaint.

      This Court does not have jurisdiction to grant relator’s requested relief

against respondent. By statute, we have the authority only to issue a writ of

mandamus against a district court judge or county court judge in this Court’s

district, and we may issue all writs as necessary to enforce this Court’s appellate

jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)–(b) (West 2004).

      We deny the petition for writ of mandamus. We dismiss any pending

motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2